Citation Nr: 0928796
Decision Date: 07/31/09	Archive Date: 09/03/09

Citation Nr: 0928796	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-42 738	)	DATE JUL 31 2009
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right lower 
extremity cold injury residuals with arthritic changes, 
currently evaluated as 30 percent disabling. 
 
2.  Entitlement to an increased rating for left lower 
extremity cold injury residuals with arthritic changes, 
status post great toe cheilectomy, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 
1964.

This appeal came before the Department of Veteran Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2004 
rating determination of the VA Regional Office (RO) in 
Cleveland, Ohio that denied disability ratings in excess of 
30 percent each for residuals of right lower extremity cold 
injury with arthritic changes, and for residuals of left 
lower extremity cold injury with arthritic changes, status 
post great toe cheilectomy.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion. 
See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.904 (2008).

In October 2007, the Board issued a decision denying 
disability ratings in excess of 30 percent for residuals of 
right lower extremity cold injury with arthritic changes, and 
for residuals of left lower extremity cold injury with 
arthritic changes, status post great toe cheilectomy.  The 
Board received notice in July 2009 that the Veteran had died 
in July 2005, before the issuance of the October 2007 Board 
decision.

The Board was not aware of the Veteran's death prior to 
promulgating its October 2007 decision.  As a matter of law, 
claims do not survive an appellant's death. Zevalkink v. 
Brown, 102 F.3d 1236, 1243- 44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Accordingly, the October 19, 2007 
Board decision addressing the issues of entitlement to an 
increased rating for right lower extremity cold injury 
residuals with arthritic changes, and entitlement to an 
increased rating for left lower extremity cold injury 
residuals with arthritic changes, status post great toe 
cheilectomy, each evaluated as 30 percent disabling, is 
VACATED.

[The Board is issuing a separate decision dismissing the 
Veteran's appeal.]



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0732926	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-42 738	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right lower extremity cold injury with arthritic changes, 
currently evaluated as 30% disabling.

2.  Entitlement to an increased rating for residuals of a 
left lower extremity cold injury with arthritic changes and 
status post great toe cheilectomy, currently evaluated as 30% 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1961 to June 1964.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2004 rating action that denied schedular ratings 
in excess of 30% each for residuals of a right lower 
extremity cold injury with arthritic changes, and for 
residuals of a left lower extremity cold injury with 
arthritic changes and status post great toe cheilectomy.


FINDINGS OF FACT

1. The veteran's residuals of a right lower extremity cold 
injury with arthritic changes are manifested by strong 
pulses, full range of toe motion without discomfort, slightly 
decreased ankle range of motion with crepitus, fungal growth 
of the toenails, decreased sensation of the toes and plantar 
sections of the lower feet, and no edema on recent VA 
examination.

2.  The veteran's residuals of a left lower extremity cold 
injury with arthritic changes and status post great toe 
cheilectomy are manifested by strong pulses, full range of 
toe motion without discomfort, slightly decreased ankle range 
of motion with crepitus, fungal growth of the toenails, 
decreased sensation of the toes and plantar sections of the 
lower feet, and no edema on recent VA examination.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30% for residuals 
of a right lower extremity cold injury with arthritic changes 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7122 (2007).

2.  The criteria for a rating in excess of 30% for residuals 
of a left lower extremity cold injury with arthritic changes 
and status post great toe cheilectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.         
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 
7122 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

A pre-rating September 2003 RO letter informed the veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claims, and to advise the RO as to 
whether there was medical evidence showing treatment for his 
service-connected disabilities.  That letter also provided 
notice of what was needed to establish entitlement to a 
higher rating (evidence showing that the disability had 
worsened).  Thereafter, the veteran and his representative 
were afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

The 2003 letter also notified the veteran that the VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  That letter 
further specified what records the VA had received, what 
records the VA was responsible for obtaining, to include 
Federal records, and the type of records that the VA would 
make reasonable efforts to get, and requested the veteran to 
furnish any medical reports that he had that pertained to his 
claims.  The Board thus finds that the 2003 RO letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to his claim.  As 
indicated above, all 4 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 
September 2003 document meeting the VCAA's notice 
requirements was furnished to the veteran prior to the June 
2004 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.   In this case, the 
veteran was informed of the rating formula for cold injury 
residuals in the November 2004 Statement of the Case, and the 
Board finds that this suffices for Dingess/Hartman.  While 
the RO has not furnished the veteran notice pertaining to the 
effective date, the Board finds that, on these facts, the 
RO's omission is harmless.  In this case, the Board is 
denying the claims for ratings in excess of 30% for cold 
injury residuals of each lower extremity.  Hence, no 
effective date is being assigned, and there is no indication 
that the veteran is challenging any effective date already 
assigned.  
  
Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining pertinent post-service VA podiatric 
records.  In May 2004, the veteran was afforded a 
comprehensive VA podiatric examination in connection with his 
claims, a report of which is of record.    

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matters on 
appeal.  Although in December 2004 written argument the 
veteran's representative requested further evidentiary 
development, including a new VA examination, in connection 
with a request to establish service connection for arthritis 
as a residual of the service-connected cold injuries of both 
lower extremities, the Board finds that such additional 
development and examination are not necessary, inasmuch as 
the veteran is already service connected for arthritis as a 
residual of his cold injuries of both lower extremities, and 
arthritis has thus been considered and evaluated as a 
component of his service-connected cold injury disability 
entity.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's cold injury residuals have been rated as 30% 
disabling under the provisions of 38 C.F.R. § 4.104, DC 7122.  
Under that DC, a 30% rating is assigned with the following in 
affected parts: arthralgia or other pain, numbness, or cold 
sensitivity, plus 2 or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, and X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  30% is the maximum rating available for 
cold injury residuals under DC 7122.  

A 40% rating requires amputation of a leg at a level such as 
to permit a prosthesis to be worn.  38 C.F.R. § 4.71a, DC 
5165 (2007).

A 40% rating requires amputation of a forefoot proximal to 
the metatarsal bones where more than one-half of the 
metatarsals are lost.  38 C.F.R. § 4.71a, DC 5166 (2007).

A 40% rating requires loss of use of a foot.  38 C.F.R. 
§ 4.71a, DC 5167 (2007). 

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that ratings in excess of 30% for 
residuals of cold injury of each lower extremity are not 
warranted under any applicable rating criteria.  

In arriving at this determination, the Board notes that a 
temporary total rating (T/TR) of 100% was assigned for 
residuals of a left lower extremity cold injury with 
arthritic changes and status post great toe cheilectomy under 
the provisions of 38 C.F.R. § 4.30 for post-surgical 
convalescence from 30 July through August 2003, until a 
schedular 30% rating was restored from September 2003.  Thus, 
the period that the T/TR was in effect has been excluded from 
consideration for increase for the left lower extremity 
disability under the schedular rating criteria.

Although the veteran complained of intermittent left great 
toe pain on April 2003 VA podiatric examination, and left 
first metacarpophalangeal joint (MPJ) range of motion was 
severely decreased on dorsiflexion, sensation was intact, and 
all muscle groups tested +5/5 in strength bilaterally.  The 
assessment was left first MPJ degenerative joint 
disease/hallux limitus.  When seen again in June, there was 
limited range of motion with minimal crepitus and pain in the 
left first MPJ, and medial prominence at the first metatarsal 
head, but sensation was intact.  The assessments were left 
hallux limitus, tinea pedis, and onychomycosis.  In mid-July, 
there was limited left first MPJ range of motion with 
crepitus, pain, a bony end feel, and medial prominence, as 
well as excessive range of motion of the left hallux 
interphalangeal joint, but sensation was intact bilaterally.  
The assessments were left hallux limitus and onychomycosis.  
A late July 2003 pre-operative podiatric surgical note 
indicated that the veteran's left hallux limitus symptoms 
corresponded with large dorsal lipping of the metatarsal 
head, and the examiner felt that this should improve with 
cheilectomy.  

In early August 2003, the veteran underwent first left MPJ 
cheilectomy at a VA medical facility.  He tolerated the 
procedure well, with vascular status intact in all   5 digits 
of the left foot, and was discharged to his home with a post-
operative shoe and crutches.  Mid-August podiatric evaluation 
showed intact sensation in the entire left foot.  There was 
minimal post-operative edema at the dorsum of the foot, but 
no erythema or drainage, and the veteran was able to move all 
digits in dorsiflexion and plantar flexion.  First MPJ range 
of motion was full and with minimal pain.  The assessment was 
satisfactory progress status post left first MPJ cheilectomy.

On early September 2003 VA podiatric evaluation, the veteran 
denied pain at the left foot surgical site and any other 
pedal complaint.  There was minimal post-operative edema at 
the left hallux, and first MPJ range of motion was limited, 
but there was no pain on range of motion, sensation was 
intact, and the veteran was able to move all digits in 
dorsiflexion and plantar flexion.  The examiner's assessment 
was that the veteran was making satisfactory progress.

On May 2004 VA podiatric examination, the veteran had full 
range of toe motion without discomfort, and slightly 
decreased ankle range of motion with crepitus, but there was 
no excessive pain or discomfort or additional decreased 
motion after repeated movements.  There was fungal growth of 
the toenails, but no lower extremity edema.  There was 
decreased pinprick and vibratory sensation of the toes and 
plantar sections of the lower feet, but there were no new 
neurological deficits since a previous January 2003 
examination.  Radial and pedal pulses were strong 
bilaterally.  X-rays of both feet revealed minimal 
degenerative arthritic changes of the first 
metatarsophalangeal joint and some of the interphalangeal 
joints.  The diagnosis was residual cold weather injury of 
the lower extremities to include arthritic changes.        

As documented above, the medical evidence does not indicate 
at least the level of residual cold injury of either lower 
extremity that would warrant a 40% rating under    DC 5165, 
5166, or 5167, as disability approximating amputation of a 
leg at a level such as to permit a prosthesis to be worn, 
amputation of a forefoot proximal to the metatarsal bones 
where more than one-half of the metatarsals are lost, or loss 
of use of a foot, respectively, has clearly not been shown.  
In this regard, the Board notes that the veteran demonstrated 
full range of toe motion without discomfort, and only 
slightly decreased ankle range of motion with crepitus on the 
most recent 2004 VA podiatric examination, and the examiner 
commented that no new neurological deficits were shown since 
a previous 2003 examination.

For all the foregoing reasons, the Board finds that the 
claims for ratings in excess of 30% each for residuals of a 
right lower extremity cold injury with arthritic changes, and 
for residuals of a left lower extremity cold injury with 
arthritic changes and status post great toe cheilectomy must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claims, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




ORDER

A rating in excess of 30% for residuals of a right lower 
extremity cold injury with arthritic changes is denied.

A rating in excess of 30% for residuals of a left lower 
extremity cold injury with arthritic changes and status post 
great toe cheilectomy is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


